Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detailed Action
	This action is in response to the papers filed June 29, 2022. 

Amendments
           Applicant's amendment, filed June 29, 2022, is acknowledged. Applicant has cancelled Claims 15-20.
	Claims 1-14 are pending. 

	Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) alternative AAV serotype strain-specific capsid polypeptides are from AAV4 and AAVpo.1, as recited in Claim 3; 
ii) alternative peptide motif SEQ ID NO is SEQ ID NO:3 (CDCRGDCFC), as recited in Claim 5; and 
iii) alternative peptide insertion coordinate and AAV capsid serotype is insertion after amino acid 584 for AAV4, and insertion after amino acid 567 for AAVpo.1, as recited in Claim 7, concordant with above-elected alternative AAV serotype recited in Claim 3, whereby discordant election is non-compliant. 
With respect to species (iv), Applicant elected no modification. Thus, Claims 6 and 8, being directed to alternative N- and C-terminal peptide modifications, are non-elected species. 

Claims 1-14 are pending.
	Claims 4, 6 and 8 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 5, 7, and 9-14 are under consideration. 

Priority
The application is a 371 of PCT/EP2018/059292 filed on April 11, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of EPO 17165906.3 filed on April 11, 2017 is filed in the instant application. 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on October 10, 2019, March 9, 2020, and December 11, 2020 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Sacher et al (Peptide-Mediated Retargeting of 12 AAV Serotypes, Abstract 123, Molecular Therapy 21(Suppl. 1): S51, 2013); and 
Boerner et al (Rational Development of 12 Different AAV Serotypes as Scaffolds for Peptide Display, Abstract 307, Molecular Therapy 23(Suppl. 1): S124, 2015).
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As a first matter, the claim recites “preferably”, “more preferably”, and “most preferably”. Such renders the claim indefinite because ‘preferably’ is considered exemplary language, being arbitrary and subjective, which may lead to confusion over the intended scope of the claim because it is unclear if they are required limitations.
As a second matter, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least three” and the claim also recites “at least five”, “at least 8”, “at least 10”, and “at least 12”, which is/are the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required. 

2. 	Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite wherein the AAV variants are “in an isolated manner”. The phrase “isolated manner” is considered indefinite because it is unclear what does/does not constitute “isolated manner”. Furthermore, while the specification discloses embodiments of what may be meant by “isolated manner” (e.g. pg 8, lines 15-20), such are non-limiting. 
Appropriate correction is required. 

3. 	Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the phrase “according to claim 1”. Such renders the claims indefinite because the phrase “according to” is not the same scope as the preposition “of”. Neither claims nor the specification disclose what structures present in claim 1 may be absent from Claims 13-14, yet still be “according to”. 
	Replacing “according to claim 1” with “of claim 1” would render the rejection moot. See Claims 2-11, for example.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 1, 3, 7, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer et al (WO 12/145601; of record in IDS). 
With respect to Claim 1, Schaffer et al disclosed an adeno-associated virus (AAV) library comprising a multitude of Adeno-associated virus (AAV) variants, 
wherein the viral particles of each AAV variant comprise a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide [0073], and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains (e.g., [00103], the capsid comprises a portion of an AAV capsid of a first AAV serotype and a portion of an AAV capsid of a second serotype). 
With respect to Claim 3, Schaffer et al disclosed wherein said AAV strains include AAV serotype 4 [0027].
With respect to Claim 7, Schaffer et al disclosed wherein the peptide is inserted between two adjacent amino acids located between…, amino acids 580-585, 585-590, between 584 and 585, or between 585 and 586, of any AAV serotype or variant [00109].
With respect to Claim 9, Schaffer et al disclosed wherein the AAV library comprises said AAV variants in an isolated manner (e.g. [00207], “successful virions were…amplified…and further cloned and repackaged”; [00210], “isolated variants”; claim 21, “isolated nucleic acid”).
With respect to Claim 10, Schaffer et al disclosed wherein the genomes of said AAV variants encode a reporter gene, e.g. GFP [00217]. 
With respect to Claim 13, Schaffer et al disclosed a library of polynucleotides encoding the AAV variants of the AAV library (e.g. [00206], random insert…used to synthesize dsDNA inserts…, a diverse 7mer display library was then packaged”). 
With respect to Claim 14, Schaffer et al disclosed a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. [00201-203] host cells).
	Thus, Schaffer et al anticipate the claims. 

5. 	Claim(s) 1-3, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al (Metabolic Biotinylation Provides a Unique Platform for the Purification and Targeting of Multiple AAV Vector Serotypes, Molecular Therapy 14(1): 97-106, 2006). 
With respect to Claim 1, Arnold et al taught an adeno-associated virus (AAV) library comprising a multitude of Adeno-associated virus (AAV) variants, 
wherein the viral particles of each AAV variant comprise a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains (Abstract; Table 1). 
With respect to Claim 2, Arnold et al taught wherein said AAV library comprises strain-specific capsid polypeptides derived from at least five different AAV strains (Abstract, Table 1). 
With respect to Claim 3, Arnold et al taught wherein said AAV strains include AAV serotype 4 (Abstract; Table 1). 
With respect to Claim 7, Arnold et al taught wherein the peptide is inserted between two adjacent amino acids located between 584 and 585 of AAV4 (Table 1).
With respect to Claim 9, Arnold et al taught wherein the AAV library comprises said AAV variants in an isolated manner (e.g. [00207], “successful virions were…amplified…and further cloned and repackaged”; [00210], “isolated variants”; claim 21, “isolated nucleic acid”). 
With respect to Claim 10, Arnold et al taught wherein the genomes of said AAV variants encode a reporter gene, e.g. GFP (Figure 1 legend, “eGFP transgene”). 
With respect to Claim 11, Arnold et al taught wherein said AAV library comprises each type of variant AAV in at least two different titers (Figure 1, e.g. 0.001, 0.01, 0.1, 1, 10, 100 DNAse-resistant particle (DRP) titers and/or infectious titer/DRP)
With respect to Claim 13, Arnold et al taught a library of polynucleotides encoding the AAV variants of the AAV library (pg 98, col. 2, Generation of AAV capsids). 
With respect to Claim 14, Arnold et al taught a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. pg 98, col. 2, Generation of AAV capsids; pg 105, col. 1, Methods, Vectors and cell lines). 
With respect to Claim 12, Arnold et al taught a method for identifying an AAV variant infecting a target cell of interest, the method comprising the steps of: 
a) providing a library of AAV variants comprising each AAV variant in an isolated manner, 
wherein each AAV variant of said library of AAV variants comprises a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains;
b) contacting each of said AAV variants individually with said target cell of interest;
c) determining AAV infection of said target cells of interest; and
d) based on the result of step c), identifying a variant AAV infecting a target cell of
interest (Figure 1, transduction assay).
Thus, Arnold et al anticipate the claims. 

6. 	Claim(s) 1-3, 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacher et al (Peptide-Mediated Retargeting of 12 AAV Serotypes, Abstract 123, Molecular Therapy 21(Suppl. 1): S51, 2013; Applicant’s own work not cited in an IDS). 
With respect to Claim 1, Sacher et al taught an adeno-associated virus (AAV) library comprising a multitude of Adeno-associated virus (AAV) variants, 
wherein the viral particles of each AAV variant comprise a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains (“engineered the capsid genes of 12 natural AAVs”; “into each capsid…cloned 15 different peptides”). 
With respect to Claim 2, Sacher et al taught wherein said AAV library comprises strain-specific capsid polypeptides derived from at least 12 different AAV strains (“engineered the capsid genes of 12 natural AAVs”). 
With respect to Claim 3, Sacher et al taught wherein said AAV strains include AAV serotype 4 and po1. 
With respect to Claim 9, Sacher et al taught wherein the AAV library comprises said AAV variants in an isolated manner (e.g. “panels of 72 supernatants”). 
With respect to Claim 10, Sacher et al taught wherein the genomes of said AAV variants encode a reporter gene, e.g. YFP. 
With respect to Claim 13, Sacher et al taught a library of polynucleotides encoding the AAV variants of the AAV library (e.g. “YFP-expressing vectors”, “panels of 72 supernatants”). 
With respect to Claim 14, Sacher et al taught a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. e.g. “YFP-expressing vectors”, “panels of 72 supernatants”, “transduction in 96-well plates”). 
With respect to Claim 12, Sacher et al taught a method for identifying an AAV variant infecting a target cell of interest, the method comprising the steps of: 
a) providing a library of AAV variants comprising each AAV variant in an isolated manner, 
wherein each AAV variant of said library of AAV variants comprises a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains;
b) contacting each of said AAV variants individually with said target cell of interest;
c) determining AAV infection of said target cells of interest; and
d) based on the result of step c), identifying a variant AAV infecting a target cell of
interest (e.g. “panels of 72 supernatants”).
Thus, Sacher et al anticipate the claims. 

7. 	Claim(s) 1-3, 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boerner et al (Rational Development of 12 Different AAV Serotypes as Scaffolds for Peptide Display, Abstract 307, Molecular Therapy 23(Suppl. 1): S124, 2015; Applicant’s own work not cited in an IDS). 
With respect to Claim 1, Boerner et al taught an adeno-associated virus (AAV) library comprising a multitude of Adeno-associated virus (AAV) variants, 
wherein the viral particles of each AAV variant comprise a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains (“developing 11 other AAV serotypes as templates for peptide display”; “18 different oligonucleotides encoding peptides”). 
With respect to Claim 2, Boerner et al taught wherein said AAV library comprises strain-specific capsid polypeptides derived from at least 12 different AAV strains. 
With respect to Claim 3, Boerner et al taught wherein said AAV strains include AAV serotype 4 and po1. 
With respect to Claim 9, Boerner et al taught wherein the AAV library comprises said AAV variants in an isolated manner (e.g. “AAV spotting and drying in 96/384-well plates”). 
With respect to Claim 10, Boerner et al taught wherein the genomes of said AAV variants encode a reporter gene, e.g. YFP. 
With respect to Claim 13, Boerner et al taught a library of polynucleotides encoding the AAV variants of the AAV library (e.g. “AAV spotting and drying in 96/384-well plates”). 
With respect to Claim 14, Boerner et al taught a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. e.g. “AAV spotting and drying in 96/384-well plates”). 
With respect to Claim 12, Boerner et al taught a method for identifying an AAV variant infecting a target cell of interest, the method comprising the steps of: 
a) providing a library of AAV variants comprising each AAV variant in an isolated manner, 
wherein each AAV variant of said library of AAV variants comprises a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains;
b) contacting each of said AAV variants individually with said target cell of interest;
c) determining AAV infection of said target cells of interest; and
d) based on the result of step c), identifying a variant AAV infecting a target cell of
interest (e.g. “panels of 72 supernatants”).
Thus, Boerner et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 1-3, 5, 7, 9-10, and 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sacher et al (Peptide-Mediated Retargeting of 12 AAV Serotypes, Abstract 123, Molecular Therapy 21(Suppl. 1): S51, 2013; Applicant’s own work not cited in an IDS) in view of Bartlett et al (U.S. 2005/0287122).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Sacher et al taught an adeno-associated virus (AAV) library comprising a multitude of Adeno-associated virus (AAV) variants, 
wherein the viral particles of each AAV variant comprise a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains (“engineered the capsid genes of 12 natural AAVs”; “into each capsid…cloned 15 different peptides”). 

Sacher et al do not teach wherein the heterologous peptide is SEQ ID NO:3 (CDCRGDCFC). 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 5 and 7, Bartlett et al is considered relevant prior art for having disclosed AAV libraries comprising modified capsid proteins, wherein the AAV vector serotype may be AAV4 [0018], wherein peptide insertion at position 586 of AAV4 [0019], and wherein the peptide may be SEQ ID NO:3 (CDCRGDCGC) [0044], as the RGD-containing peptide is a known motif, whereby insertion of an RGD peptide into the capsid of the AAV vector will act as a cell entry mechanism specific to cancer cells [0029]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cloning, virology, and the creation of AAV vector variants. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first heterologous peptide, as taught by Sacher et al, with a second heterologous peptide, to wit, CDCRGDCFC (SEQ ID NO:3), as disclosed by Bartlett et al, in an AAV capsid variant library with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first heterologous peptide with a second heterologous peptide, to wit, CDCRGDCFC (SEQ ID NO:3), in an AAV capsid variant library because Sacher et al taught using cancer cells when screening the AAV capsid variants and Bartlett et al had successfully reduced to practice introducing SEQ ID NO:3 peptide into AAV capsid libraries, wherein the SEQ ID NO:3 (CDCRGDCGC) peptide is an RGD-containing peptide known motif, whereby insertion of an RGD peptide into the capsid of the AAV vector will act as a cell entry mechanism specific to cancer cells [0029]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Sacher et al taught wherein said AAV library comprises strain-specific capsid polypeptides derived from at least 12 different AAV strains (“engineered the capsid genes of 12 natural AAVs”). 
With respect to Claim 3, Sacher et al taught wherein said AAV strains include AAV serotype 4 and po1. 
With respect to Claim 9, Sacher et al taught wherein the AAV library comprises said AAV variants in an isolated manner (e.g. “panels of 72 supernatants”). 
With respect to Claim 10, Sacher et al taught wherein the genomes of said AAV variants encode a reporter gene, e.g. YFP. 
With respect to Claim 13, Sacher et al taught a library of polynucleotides encoding the AAV variants of the AAV library (e.g. “YFP-expressing vectors”, “panels of 72 supernatants”). 
With respect to Claim 14, Sacher et al taught a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. e.g. “YFP-expressing vectors”, “panels of 72 supernatants”, “transduction in 96-well plates”). 
With respect to Claim 12, Sacher et al taught a method for identifying an AAV variant infecting a target cell of interest, the method comprising the steps of: 
a) providing a library of AAV variants comprising each AAV variant in an isolated manner, 
wherein each AAV variant of said library of AAV variants comprises a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains;
b) contacting each of said AAV variants individually with said target cell of interest;
c) determining AAV infection of said target cells of interest; and
d) based on the result of step c), identifying a variant AAV infecting a target cell of
interest (e.g. “panels of 72 supernatants”).
With respect to Claim 5, Bartlett et al disclosed wherein at least one of said specific combinations per AAV strain comprises a motif of CDCRGDCFC (SEQ ID NO:3) [0044].
With respect to Claim 7, Bartlett et al disclosed wherein said peptide is inserted after amino acid 586 when the capsid polypeptide is an AAV4 capsid [0019]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

9. 	Claims 1, 3, 7, 9-10, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sacher et al (Peptide-Mediated Retargeting of 12 AAV Serotypes, Abstract 123, Molecular Therapy 21(Suppl. 1): S51, 2013; Applicant’s own work not cited in an IDS) in view of Bartlett et al (U.S. 2005/0287122), as applied to Claims 1-3, 5, 7, 9-10, and 12-14 above, and in further view of Schaffer et al (WO 12/145601; of record in IDS) and Puppo et al (Recombinant Vectors Based on Porcine Adeno-Associated Viral Serotypes Transduce the Murine and Pig Retina, One 8(3): e59025, 2013; 12 pages). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Sacher et al taught the AAV vectors comprise AAV Po1 capsids. 
Neither Sacher et al nor Bartlett et al taught/disclosed wherein said peptide is inserted after amino acid 567 or 569 when the capsid polypeptide is an is an AAVpo.l capsid.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 7, Schaffer et al is considered relevant prior art for having disclosed an adeno-associated virus (AAV) library comprising a multitude of Adeno-associated virus (AAV) variants, 
wherein the viral particles of each AAV variant comprise a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide [0073], and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains (e.g., [00103], the capsid comprises a portion of an AAV capsid of a first AAV serotype and a portion of an AAV capsid of a second serotype). 

Schaffer et al disclosed wherein the peptide may be inserted between amino acids 570-575 of any AAV serotype [00109] or between amino acids 590-591 of AAV8 [00110]. 
Puppo et al shown an amino acid alignment between at least AAV Po1 and AAV8, whereby amino acids 567-569 of AAV Po1 correspond to amino acid 588-590 of AAV8 (Figure 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to try placing peptide insertions into an AAV Po1 capsid after amino acid position 567 or 569 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Schaffer et al disclosed wherein the peptide may be inserted between amino acids 570-575 of any AAV serotype [00109] or between amino acids 590-591 of AAV8, whereby the ordinary artisan previously recognized that amino acids 567-569 of AAV Po1 correspond to amino acid 588-590 of AAV8 (Puppo et al). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Sacher et al taught wherein said AAV library comprises strain-specific capsid polypeptides derived from at least 12 different AAV strains (“engineered the capsid genes of 12 natural AAVs”). 
With respect to Claim 3, Sacher et al taught wherein said AAV strains include AAV serotype 4 and po1. 
Schaffer et al disclosed wherein said AAV strains include AAV serotype 4 [0027].
With respect to Claim 9, Sacher et al taught wherein the AAV library comprises said AAV variants in an isolated manner (e.g. “panels of 72 supernatants”). 
Schaffer et al disclosed wherein the AAV library comprises said AAV variants in an isolated manner (e.g. [00207], “successful virions were…amplified…and further cloned and repackaged”; [00210], “isolated variants”; claim 21, “isolated nucleic acid”).
With respect to Claim 10, Sacher et al taught wherein the genomes of said AAV variants encode a reporter gene, e.g. YFP. 
Schaffer et al disclosed wherein the genomes of said AAV variants encode a reporter gene, e.g. GFP [00217]. 
With respect to Claim 13, Sacher et al taught a library of polynucleotides encoding the AAV variants of the AAV library (e.g. “YFP-expressing vectors”, “panels of 72 supernatants”). 
Schaffer et al disclosed a library of polynucleotides encoding the AAV variants of the AAV library (e.g. [00206], random insert…used to synthesize dsDNA inserts…, a diverse 7mer display library was then packaged”). 
With respect to Claim 14, Sacher et al taught a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. e.g. “YFP-expressing vectors”, “panels of 72 supernatants”, “transduction in 96-well plates”). 
Schaffer et al disclosed a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. [00201-203] host cells).
With respect to Claim 12, Sacher et al taught a method for identifying an AAV variant infecting a target cell of interest, the method comprising the steps of: 
a) providing a library of AAV variants comprising each AAV variant in an isolated manner, 
wherein each AAV variant of said library of AAV variants comprises a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains;
b) contacting each of said AAV variants individually with said target cell of interest;
c) determining AAV infection of said target cells of interest; and
d) based on the result of step c), identifying a variant AAV infecting a target cell of
interest (e.g. “panels of 72 supernatants”).
With respect to Claim 5, Bartlett et al disclosed wherein at least one of said specific combinations per AAV strain comprises a motif of CDCRGDCFC (SEQ ID NO:3) [0044].
With respect to Claim 7, Bartlett et al disclosed wherein said peptide is inserted after amino acid 586 when the capsid polypeptide is an AAV4 capsid [0019]. 
Schaffer et al disclosed wherein the peptide is inserted between two adjacent amino acids located between…, amino acids 580-585, 585-590, between 584 and 585, or between 585 and 586, of any AAV serotype or variant [00109].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

10. 	Claims 1-3, 7, and 9-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sacher et al (Peptide-Mediated Retargeting of 12 AAV Serotypes, Abstract 123, Molecular Therapy 21(Suppl. 1): S51, 2013; Applicant’s own work not cited in an IDS) in view of Bartlett et al (U.S. 2005/0287122), Schaffer et al (WO 12/145601; of record in IDS), and Puppo et al (Recombinant Vectors Based on Porcine Adeno-Associated Viral Serotypes Transduce the Murine and Pig Retina, One 8(3): e59025, 2013; 12 pages), as applied to Claims 1-3, 5, 7, 9-10, and 12-14 above, and in further view of Arnold et al (Metabolic Biotinylation Provides a Unique Platform for the Purification and Targeting of Multiple AAV Vector Serotypes, Molecular Therapy 14(1): 97-106, 2006) and Kleinschmidt et al (WO 04/083441; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Sacher et al, Bartlett et al, Schaffer et al, nor Puppo et al taught/disclosed wherein said AAV library comprises each type of variant AAV in at least two different titers.
 However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 11, Arnold et al is considered relevant prior art for having taught an adeno-associated virus (AAV) library comprising a multitude of Adeno-associated virus (AAV) variants, 
wherein the viral particles of each AAV variant comprise a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains (Abstract; Table 1). Arnold et al taught wherein said AAV library comprises each type of variant AAV in at least two different titers (Figure 1, e.g. 0.001, 0.01, 0.1, 1, 10, 100 DNAse-resistant particle (DRP) titers and/or infectious titer/DRP).
	Similarly, Kleinschmidt et al is considered relevant prior art for having disclosed AAV capsid libraries, wherein the libraries are in at least two different titers (e.g. pg 19, (E) AAV peptide library biopanning, at an MOI of 100 or 400 capsids/cell”; (G) “incubated with serial dilutions of AAV clones”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at an AAV library comprising at least two different titers with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Both Arnold et al and Kleinschmidt et al successfully demonstrated using their respective AAV libraries at different titers, and Kleinschmidt et al disclosed tittering the AAVs to values to select for AAV capsids that allow higher efficiency transduction, even if the variant is present in the library at low replicative titer (pg 24, Example 4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Sacher et al taught wherein said AAV library comprises strain-specific capsid polypeptides derived from at least 12 different AAV strains (“engineered the capsid genes of 12 natural AAVs”). 
Arnold et al taught wherein said AAV library comprises strain-specific capsid polypeptides derived from at least five different AAV strains (Abstract, Table 1). 
With respect to Claim 3, Sacher et al taught wherein said AAV strains include AAV serotype 4 and po1. 
Schaffer et al disclosed wherein said AAV strains include AAV serotype 4 [0027].
Arnold et al taught wherein said AAV strains include AAV serotype 4 (Abstract; Table 1). 
With respect to Claim 9, Sacher et al taught wherein the AAV library comprises said AAV variants in an isolated manner (e.g. “panels of 72 supernatants”). 
Schaffer et al disclosed wherein the AAV library comprises said AAV variants in an isolated manner (e.g. [00207], “successful virions were…amplified…and further cloned and repackaged”; [00210], “isolated variants”; claim 21, “isolated nucleic acid”).
Arnold et al taught wherein the AAV library comprises said AAV variants in an isolated manner (e.g. [00207], “successful virions were…amplified…and further cloned and repackaged”; [00210], “isolated variants”; claim 21, “isolated nucleic acid”). 
Kleinschmidt et al disclosed wherein the AAV library comprises said AAV variants in an isolated manner “in an isolated manner”, e.g. Figure 2, AAV purification; pg 13, “isolating an AAV virus library”). 
With respect to Claim 10, Sacher et al taught wherein the genomes of said AAV variants encode a reporter gene, e.g. YFP. 
Schaffer et al disclosed wherein the genomes of said AAV variants encode a reporter gene, e.g. GFP [00217]. 
Arnold et al taught wherein the genomes of said AAV variants encode a reporter gene, e.g. GFP (Figure 1 legend, “eGFP transgene”). 
With respect to Claim 11, Arnold et al taught wherein said AAV library comprises each type of variant AAV in at least two different titers (Figure 1, e.g. 0.001, 0.01, 0.1, 1, 10, 100 DNAse-resistant particle (DRP) titers and/or infectious titer/DRP).
Kleinschmidt et al disclosed AAV capsid libraries, wherein the libraries are in at least two different titers (e.g. pg 19, (E) AAV peptide library biopanning, at an MOI of 100 or 400 capsids/cell”; (G) “incubated with serial dilutions of AAV clones”).
With respect to Claim 13, Sacher et al taught a library of polynucleotides encoding the AAV variants of the AAV library (e.g. “YFP-expressing vectors”, “panels of 72 supernatants”). 
Schaffer et al disclosed a library of polynucleotides encoding the AAV variants of the AAV library (e.g. [00206], random insert…used to synthesize dsDNA inserts…, a diverse 7mer display library was then packaged”). 
Arnold et al taught a library of polynucleotides encoding the AAV variants of the AAV library (pg 98, col. 2, Generation of AAV capsids). 
With respect to Claim 14, Sacher et al taught a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. e.g. “YFP-expressing vectors”, “panels of 72 supernatants”, “transduction in 96-well plates”). 
Schaffer et al disclosed a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. [00201-203] host cells).
Arnold et al taught a library of cloning cells comprising the AAV variants of the AAV library and/or comprising polynucleotides encoding the same (e.g. pg 98, col. 2, Generation of AAV capsids; pg 105, col. 1, Methods, Vectors and cell lines). 
With respect to Claim 12, Sacher et al taught a method for identifying an AAV variant infecting a target cell of interest, the method comprising the steps of: 
a) providing a library of AAV variants comprising each AAV variant in an isolated manner, 
wherein each AAV variant of said library of AAV variants comprises a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains;
b) contacting each of said AAV variants individually with said target cell of interest;
c) determining AAV infection of said target cells of interest; and
d) based on the result of step c), identifying a variant AAV infecting a target cell of
interest (e.g. “panels of 72 supernatants”).
Arnold et al taught a method for identifying an AAV variant infecting a target cell of interest, the method comprising the steps of: 
a) providing a library of AAV variants comprising each AAV variant in an isolated manner, 
wherein each AAV variant of said library of AAV variants comprises a specific combination of: 
(i) a strain-specific capsid polypeptide, and 
(ii) a peptide inserted into said capsid polypeptide, and 
wherein said strain-specific capsid polypeptides are derived from at least two different AAV strains;
b) contacting each of said AAV variants individually with said target cell of interest;
c) determining AAV infection of said target cells of interest; and
d) based on the result of step c), identifying a variant AAV infecting a target cell of
interest (Figure 1, transduction assay).
With respect to Claim 5, Bartlett et al disclosed wherein at least one of said specific combinations per AAV strain comprises a motif of CDCRGDCFC (SEQ ID NO:3) [0044].
With respect to Claim 7, Bartlett et al disclosed wherein said peptide is inserted after amino acid 586 when the capsid polypeptide is an AAV4 capsid [0019]. 
Schaffer et al disclosed wherein the peptide is inserted between two adjacent amino acids located between…, amino acids 580-585, 585-590, between 584 and 585, or between 585 and 586, of any AAV serotype or variant [00109].
Arnold et al taught wherein the peptide is inserted between two adjacent amino acids located between 584 and 585 of AAV4 (Table 1).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
11. 	 No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633